FILED
                                                                                      Nov 29, 2022
                                                                                     01:58 PM(CT)
                                                                                      TENNESSEE
                                                                                 WORKERS' COMPENSATION
                                                                                    APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Gregory Thomas Brock                            )   Docket No.       2021-02-0170
                                                )
v.                                              )   State File No. 800174-2021
                                                )
Dollar General Corporation, et al.              )
                                                )
                                                )
Appeal from the Court of Workers’               )
Compensation Claims                             )
Brian K. Addington, Judge                       )

                                  Affirmed and Remanded

In this interlocutory appeal, the employer questions the trial court’s denial of its motion for
summary judgment. The employee alleged he suffered injuries to his neck, back, left
shoulder, and left elbow as the result of a fall, as well as a mental injury as a result of work-
related communications with a supervisor that the employee asserted were harassing and
bullying in nature. The employer filed a motion for summary judgment, asserting that the
employee’s physical injuries did not arise primarily out of his employment and that his
alleged mental injuries were not compensable under Tennessee law. Following a hearing,
the trial court determined that the employer did not submit a proper statement of undisputed
material facts to which the employee could respond and, therefore, concluded it could not
find that there was no genuine issue of material fact. The court denied the employer’s
motion, and the employer has appealed. After a careful review of the record, we conclude
for reasons other than those expressed by the trial court that the motion for summary
judgment should be denied. Thus, we affirm the court’s order and remand the case.

Judge Pele I. Godkin delivered the opinion of the Appeals Board in which Presiding Judge
Timothy W. Conner and Judge Meredith B. Weaver joined.

A. Allen Grant, Nashville, Tennessee, for the employer-appellant, Dollar General
Corporation

Gregory Thomas Brock, Myrtle Beach, South Carolina, employee-appellee, pro se




                                               1
                          Factual and Procedural Background

       Gregory Thomas Brock (“Employee”) was hired to work in Missouri as a district
manager for Dollar General Corporation (“Employer”) in June 2019. In November 2019,
Employee informed his supervisor, regional manager Shawn Bartels, that he intended to
move back east with his family because his wife had received a career opportunity in South
Carolina. Employee agreed to remain in his position through June 2020 unless the
company was able to transfer him and find a replacement for his district earlier. It is
Employee’s contention that Mr. Bartels was unhappy with Employee’s decision.

       Following this discussion, Employee asserts Mr. Bartels began to verbally harass
and bully him in almost daily phone calls. Employee contends he attempted to continue
his work but “felt many times I was slipping into depression.” In a Rule 72 Declaration,
Employee testified that he received abusive calls from Mr. Bartels “[a]t least five out of
seven days” during the month of November. On November 28, Employee filed a complaint
with one of Employer’s human resources directors, and in December, he contacted the
Regional Loss Prevention Manager. Employee states that Employer took no action
regarding his complaints and that the allegedly abusive communications intensified.
Employee testified that he began to have suicidal ideation in January 2020. On January
26, Employee flew to Goodlettsville, Tennessee for a corporate district managers’ meeting.
While there, he received an email from Mr. Bartels regarding purported problems with a
form Employee had submitted. Employee described that email as triggering for him,
causing him to reflect on the pattern of ongoing abuse. Thereafter, while Employee was
pouring himself a cup of coffee in the break room, he “felt like a bolt of lightning going
through my body, and all I know is all of a sudden, I fell and passed out.” After Employee
regained consciousness, he was transported by ambulance to Tristar Skyline Medical
Center.

       Employee was treated in the emergency room by Dr. Katrina Green, to whom he
provided a history of “going to pour some coffee when he began feeling very dizzy and
then passed out.” Employee was unsure whether he struck his head but indicated he had a
mild headache that was “more severe today since 10am.” He denied any recent trauma,
chiropractic manipulation, chest pain, or shortness of breath but stated he was “working
16-18 hour days recently and not getting much sleep.” Objective testing did not reveal any
acute injuries as a result of his fall, although imaging showed a left vertebral artery
stenosis/occlusion. An on-call neurologist felt “that in this setting it was likely an
incidental and chronic finding.” Employee had a normal neurologic exam, was provided
medication, and advised to follow-up with his primary care physician when he returned to
South Carolina.

       Following his release, Employee returned to Myrtle Beach and was seen by his
primary care physician, Dr. Virginia Bell. Employee contends he is still receiving medical
treatment for anxiety, depression, left knee, left shoulder, lower back, and neck complaints.

                                             2
       On March 25, 2021, Employee filed a petition for benefits, and, following an
unsuccessful mediation, a dispute certification notice was issued in August 2021.
Subsequently, Employer propounded discovery to Employee, and the trial court issued an
order setting a show cause hearing after Employee failed to file a request for a hearing
within 60 days of the issuance of the dispute certification notice. See Tenn. Comp. R. &
Regs. 0800-2-21-.11(1) (“If no request for hearing is filed within sixty (60) days after the
dispute certification notice is filed, the clerk will set a show-cause hearing.”) After the
show cause hearing, the trial court allowed Employee to proceed with his claim, and on
May 17, 2022, Employee filed a request for expedited hearing. The trial court subsequently
entered an agreed scheduling order that included an August 31, 2022 deadline for filing
motions for summary judgment. On August 5, 2022, Employer filed a motion for summary
judgment, along with a statement of undisputed material facts, a memorandum of law, and
exhibits, including witness affidavits. Employee filed a response on August 30, 2022, and
a telephonic motion hearing was held on September 6, 2022. On September 14, the trial
court issued an order denying the motion for summary judgment after concluding that
Employer “did not submit material facts to which [Employee] could respond.” Employer
has appealed.

                                   Standard of Review

        The grant or denial of a motion for summary judgment is a matter of law that we
review de novo with no presumption that the trial court’s conclusions are correct. See Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015). Thus, we
must “make a fresh determination of whether the requirements of Rule 56 of the Tennessee
Rules of Civil Procedure have been satisfied.” Id. In reviewing a trial court’s decision on
a motion for summary judgment, we are to review the evidence in a light most favorable
to the nonmoving party and draw all reasonable inferences in favor of the nonmoving party.
Lyles v. Titlemax of Tenn., Inc., No. W2017-00873-SC-WCM-WC, 2018 Tenn. LEXIS
520, at *5 (Tenn. Workers’ Comp. Panel Sept. 14, 2018). We are also mindful of our
obligation to construe the workers’ compensation statutes “fairly, impartially, and in
accordance with basic principles of statutory construction” and in a way that does not favor
either the employee or the employer. Tenn. Code Ann. § 50-6-116 (2021).

                                         Analysis

       Employer contends the trial court erred in denying its motion for summary judgment
based on the finding that Employer did not include a proper statement of undisputed facts
with its motion. In its brief on appeal, Employer contends the trial court erred because it
treated Employer’s motion as if it were a Rule 12 motion to dismiss and failed to consider
properly filed materials outside the pleadings. Specifically, Employer asserts the court did
not consider the deposition testimony of Employee, Employee’s responses to Employer’s
Requests for Admission, or affidavits submitted by Employee’s co-workers, as is proper
under Rule 56 of the Tennessee Rules of Civil Procedure.

                                             3
       The Tennessee Supreme Court has explained the requirements for a movant to
prevail on a motion for summary judgment:

       [W]hen the moving party does not bear the burden of proof at trial, the
       moving party may satisfy its burden of production either (1) by affirmatively
       negating an essential element of the nonmoving party’s claim or (2) by
       demonstrating that the nonmoving party’s evidence at the summary judgment
       stage is insufficient to establish the nonmoving party’s claim or defense. We
       reiterate that a moving party seeking summary judgment by attacking the
       nonmoving party’s evidence must do more than make a conclusory assertion
       that summary judgment is appropriate on this basis. Rather, Tennessee Rule
       56.03 requires the moving party to support its motion with “a separate
       concise statement of material facts as to which the moving party contends
       there is no genuine issue for trial.” Tenn. R. Civ. P. 56.03. “Each fact is to
       be set forth in a separate, numbered paragraph and supported by a specific
       citation to the record.”

Rye, 477 S.W.3d at 264-65. Furthermore, as relevant to the issues presently before us on
appeal, Rule 56.04 of the Tennessee Rules of Civil Procedure provides, in part:

       Subject to the moving party’s compliance with Rule 56.03, the judgment
       sought shall be rendered forthwith if the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with the affidavits, if any,
       show that there is no genuine issue as to any material fact and that the moving
       party is entitled to a judgment as a matter of law. The trial court shall state
       the legal grounds upon which the court denies or grants the motion, which
       shall be included in the order reflecting the court’s ruling.

       In its order, the trial court indicated it considered Employer’s motion for summary
judgment, including its statement of undisputed facts, the affidavit of Shawn Bartels, and
medical records submitted by Employee. However, with regard to the substance of
Employer’s motion, the trial court noted that Employer “did not submit material undisputed
facts to which [Employee] could respond. Rather, it submitted [Employee’s] beliefs,
allegations, and contentions about the cause of his accident and injuries.” As a result, the
court concluded it was unable to find that there were no genuine issues of material fact and
denied Employer’s motion. Employer argues in its brief that Employee’s beliefs,
allegations and contentions are “material facts” and relevant to whether the claim is
compensable.

       The purpose of the requirements of Rule 56.03 “is to ‘assist the Court in focusing
on the crucial portions of the record’ in determining whether there is a genuine issue
requiring a trial on the merits.” Owens v. Bristol Motor Speedway, Inc, 77 S.W.3d 771,


                                             4
774 (Tenn. Ct. App. 2001) (quoting Advisory Committee Comment to Tenn. R. Civ. P.
56.03). The Tennessee Court of Appeals provided the following guidance in this regard:

        The statements of material facts filed by the parties on a motion for summary
        judgment “are not merely superfluous abstracts of the evidence. Rather, they
        are intended to alert the court to precisely what factual questions are in
        dispute and point the court to the specific evidence in the record that supports
        a party’s position on each of these questions. They are, in short, roadmaps,
        and without them the court should not have to proceed further, regardless of
        how readily it might be able to distill the relevant information from the record
        on its own.”

Id. at 774 (citing Waldridge v. American Hoechst Corp., 24 F.3d 918, 923 (7th Cir. 1994)).

        In the matter on appeal, Employer drafted sixteen statements of undisputed material
facts in support of its motion for summary judgment. A number of the statements, however,
did not purport to state “undisputed material facts” as contemplated in Rule 56.03. Instead,
these statements were prefaced with phrases like “Employee is alleging,” “Employee does
not believe,” “Employee is unsure,” and “Employee contends.” Others were properly
phrased as statements of undisputed material facts. Each statement was supported by a
specific citation to the record, and Employee provided a response to each statement, several
of which he admitted. On appeal, Employer contends that its statement of undisputed
material facts was not deficient and was worded to avoid conceding any determinative
issue. Employer also contends the trial court erred by not taking into consideration
evidentiary materials outside of the pleadings.

       In short, the statements of undisputed material facts that were subsequently admitted
by Employee should have been considered by the Court in accordance with Rule 56.
However, even though Employee did respond to them, the other statements of undisputed
material facts as expressed by Employer were couched in terms of Employee’s beliefs and
contentions, making it impossible for the trier of fact to ascertain whether the determinative
facts going to the merits of the claim are, indeed, undisputed. For example, what Employee
believes to be the cause of his injuries is not determinative of the compensability of the
claim. In considering the statements of undisputed material facts that were admitted as true
by Employee, and disregarding those that were stated incorrectly, we cannot conclude
Employer met its burden of production as required by Rule 56.03 and, therefore, there is
no need to analyze whether Employee came forward with sufficient evidence to create a
genuine issue of material fact. 1
1
  For example, in statement of undisputed material fact number 15, Employer asserted that “Employee
contends his mental conditions/illnesses were caused by numerous communications . . . with [Mr. Bartels]
that took place over the course of several months.” (Emphasis added.) In response, Employee “admitted”
that those communications “inflict[ed] emotional stress.” Yet, it remains a mixed question of law and fact
regarding whether, under the circumstances of this case, a “set of incidents . . . identifiable by time and
                                                    5
       Accordingly, we conclude the statement of undisputed facts as submitted by
Employer, which was an essential element of a proper motion for summary judgment, was
insufficient to meet Employer’s burden of production under Rule 56.03. Because a court’s
obligation to consider materials outside the pleadings pursuant to Rule 56.04 is “[s]ubject
to the moving party’s compliance with Rule 56.03,” the court did not err in denying the
motion.

                                           Conclusion

      For the foregoing reasons, we affirm the decision of the trial court and remand the
case. Costs on appeal are taxed to Employer.




place of occurrence,” see Tennessee Code Annotated section 50-6-102(12)(A) (2022), led directly to a
“sudden or unusual mental stimulus” as described in Tennessee Code Annotated section 50-6-102(15)
(2022). Because of the way the original statement was phrased, neither Employer’s statement nor
Employee’s response speaks to the merits of the dispositive issue.
                                                 6
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Gregory Thomas Brock                                  )      Docket No. 2021-02-0170
                                                      )
v.                                                    )      State File No. 800174-2021
                                                      )
Dollar General Corporation, et al.                    )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Brian K. Addington, Judge                             )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 29th day
of November, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 A. Allen Grant                                                      X     agrant@eraclides.com
 Ben Norris                                                                bnorris@eraclides.com
 Gregory Brock                                                       X     brockcommunications911@gmail.com
 Brian K. Addington, Judge                                           X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov